CORRECTED NOTICE OF ALLOWABILITY
	The purpose of this Corrected Notice of Allowability is to correct an inadvertent typo with respect to the rejoined claims in the Allowability Notice dated 30 June 2022.  The correction is made below, reasons for allowance have not changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-8, 10, and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 August 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended claim 3 to overcome the 35 U.S.C. 112 rejection of record, thus putting the application in condition for allowance.  Reasons for allowance can be found in the previous Office Action dated 17 February 2022, and are repeated below for convenience.
The closest prior art of record, known by Ohnishi (US Serial No. 2008/0063981), teaches a black ink composition comprising 6 parts black mill base D, and a mixture of polymerizable unsaturated monomer compounds [Ex4].  The black mill base D is prepared from SPECIAL BLACK 250, Actilane 421 (acrylate monomer), and DISPERBYK 168 (dispersant) [0287-0288].  Ohnishi fails to explicitly teach a volume average particle diameter of dispersoid particles in the active energy ray curable composition is 100 nm or more but 150 nm or less, wherein the volume average particle diameter of 50 nm or less is 7% by mass or less relative to a total amount of the dispersoid particles, and wherein an amount of the dispersoid particles having a volume average particle diameter of 230 nm or more is 9.2% by mass or less relative to the total amount of the dispersoid particles.
Sasada et al. teaches a black ink composition which includes a resin-coated carbon black containing a water-soluble resin and carbon black, a water-soluble polymerizable compound, a polymerization initiator, and water, wherein an average primary particle diameter of the carbon black is 20 nm or more, and an absorbance ratio of absorbance at a wavelength of 350 nm with respect to absorbance at a wavelength of 600 nm (absorbance at a wavelength of 350 nm/absorbance at a wavelength of 600 nm), when the black ink composition is diluted 5,000-fold with water, is 1.9 or lower [abs]. Sasada et al. teaches the volume average particle diameter of the resin-coated carbon black in a dispersed state in the black ink composition is preferably from 80 nm to 200 nm, more preferably from 80 nm to 180 nm, and even more preferably from 80 nm to 170 nm [0165].  
Sasada et al. fails to explicitly teach a ratio of absorbance at a wavelength of 400 nm to absorbance at a wavelength of 750 nm is from 1.4 to 1.6; a ratio of absorbance at a wavelength of 365 nm to absorbance at a wavelength of 500 nm is 1.2 or less.  Sasada et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught composition, to the specifically claimed relationships of absorbance as required by the instant application.  Sasada et al. fails to teach a volume average particle diameter of the dispersoid particles is from 100 nm to 150 nm with sufficient specificity.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767